Kupferman, J. P.,
dissents in a memorandum as follows: I would reverse and grant the motion dismissing the cross claim of the defendant-respondent. The plaintiff is suing his own lawyer in connection with a real estate transaction. Among the allegations is one that the lawyer conspired with the third-party defendant in order to defraud the plaintiff. The contention that the lawyer conspired is based on the fact that the third-party defendant arranged to accept the assignment of a second mortgage in place of the mortgage’s satisfaction. While it is contended that the plaintiff and the third-party defendant exchanged general releases and entered into a stipulation of discontinuance, there is some question as to the full validity thereof. However, my determination is based solely on the fact that the attorney denies the conspiracy, and his right against the third-party defendant would only mature in the event the plaintiff was successful. There is no purpose in having this third-party claim or cross claim continuing. This claim, if any, is based solely on the right to indemnity or contribution, and until or unless the plaintiff is successful against his attorney, there can be no such claim over by that attorney against the third party.